Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 is objected to because of the following informalities:  the recitation in claim 1, line 3 “while being divided each other” should recite --while being divided from each other--.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10047265 in view of Ball-DiFazio (US 2011/0126553). 
‘265 teaches a regenerator particle substantially to that recited in claim 16.
‘265 fails to recite that a pulse type refrigerator comprising a regenerator container, and a second regenerator material.
Ball-DiFazio teaches a pulse type refrigerator (para. 0012), a container and two different types of regenerator particles including a rare earth element regenerator particle (para. 0037, 0044, 0060).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a pulse type refrigerator as the refrigerator in ‘265 in order to provide a configuration known in the art in the art as taught by Ball-DiFazio.

Claim 24 and 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10047265 in view of Ball-DiFazio and Takagami (US 2004/0013593). 
‘265 recites a product as described above in claim 16, but fails to teach the first regenerator material is the rare earth particle and the second material is a gadolinium oxysulfide material (claim 24) or that the third regenerator particle comprises gadolinium oxysulfide (claim 25).
Takagimi, however, teaches cool storage particle (abstract) wherein gadolinium oxysulfide is a known refrigerator material (para. 0053).
Therefore, it would have been obvious to one of ordinary skill in the art to provide gadolinium oxysulfide in ‘265 in order to provide a refrigerator material known in the art as taught by Takagami.

Claims 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11015101 in view of Ball-DiFazio (US 2011/0126553). 
‘101 teaches a refrigerator comprising a regenerator particle substantially to that recited in claim 16.
‘101 fails to recite that a pulse type refrigerator comprising a regenerator container, and a second regenerator material.
Ball-DiFazio teaches a pulse type refrigerator (para. 0012), a container and two different types of regenerator particles including a rare earth element regenerator particle (para. 0037, 0044, 0060).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a pulse type refrigerator as the refrigerator in ‘101 in order to provide a configuration known in the art in the art as taught by Ball-DiFazio.

Claim 24 and 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11015101 in view of Ball-DiFazio and Takagami (US 2004/0013593). 
‘101 recites a product as described above in claim 16, but fails to teach the first regenerator material is the rare earth particle and the second material is a gadolinium oxysulfide material (claim 24) or that the third regenerator particle comprises gadolinium oxysulfide (claim 25).
Takagimi, however, teaches cool storage particle (abstract) wherein gadolinium oxysulfide is a known refrigerator material (para. 0053).
Therefore, it would have been obvious to one of ordinary skill in the art to provide gadolinium oxysulfide in ‘101 in order to provide a refrigerator material known in the art as taught by Takagami.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735